DETAILED ACTION
This Office Action is in response to the application filed on 10 April 2020.
Claims 1-16 are presented for examination.
Claim 16 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 April 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 22 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1, 7, 10-11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amuru et al (US 2020/0296656 A1), hereinafter Amuru.

Regarding Claim 1, Amuru discloses a method for receiving, by a user equipment (UE), remaining minimum system information (RMSI) in a wireless communication system, comprising: 
receiving a synchronization signal (SS)/physical broadcast channel (PBCH) block from a network (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; receiving/receives a synchronization signal (SS)/physical broadcast channel (PBCH) block/(PBCH of the SS block) from a network/BS 100); 
receiving information on an offset between the SS/PBCH block and the RMSI from the network (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; receiving/receives information/location on an offset/offset between the SS/PBCH block/(PBCH of the SS block) and the RMSI/RMSI from the network/BS 100); and 
receiving the RMSI from the network based on the information on the offset between the SS/PBCH block and the RMSI (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; receiving/receives the RMSI/RMSI from the network/(BS 100) based on the information/location on the offset/offset between the SS/PBCH block/(PBCH of the SS block) and the RMSI/RMSI).
Regarding Claim 7, Amuru discloses the method, wherein the offset between the SS/PBCH block and the RMSI is represented by a number of RBs based on a numerology of the RMSI (see paragraphs 73, 187 and 256; An offset in Resource Blocks (RBs) using a RMSI numerology).
Regarding Claim 10, Amuru discloses a user equipment (UE) (see Figure 2 and page 6, paragraph 109, line 2; a user equipment (UE)/UE 200) in a wireless communication system (see Figure 2 and page 6, paragraph 109, lines 1-2; in a/a wireless communication system/wireless communication system), comprising: 
a memory (see Figure 2 and page 6, paragraph 109, line 6; a/a memory/memory 250);
a transceiver (see Figure 2 and page 6, paragraph 109, lines 4-5; a/a transceiver/transceiver); and 
a processor (see Figure 2 and page 6, paragraph 109, lines 5-6; a/a processor/processor) connected to the memory (see Figure 2 and page 6, paragraph 109, line 6; connected to the memory/memory 250) and the transceiver (see Figure 2 and page 6, paragraph 109, lines 4-5; and the transceiver/transceiver), configured to: 
control the transceiver (see Figure 2 and page 6, paragraph 109, lines 4-5; control the transceiver/transceiver) to receive a synchronization signal (SS)/physical broadcast channel (PBCH) block from a network (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; receive/receives a synchronization signal (SS)/physical broadcast channel (PBCH) block/(PBCH of the SS block) from a network/BS 100); 
control the transceiver (see Figure 2 and page 6, paragraph 109, lines 4-5; control the transceiver/transceiver) to receive information on an offset between the SS/PBCH block and remaining minimum system information (RMSI) from the network (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; receive/receives information/location on an offset/offset between the SS/PBCH block/(PBCH of the SS block) and the RMSI/RMSI from the network/BS 100); and 
control the transceiver (see Figure 2 and page 6, paragraph 109, lines 4-5; control the transceiver/transceiver) to receive the RMSI from the network based on the information on the offset between the SS/PBCH block and the RMSI (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; receive/receives the RMSI/RMSI from the network/(BS 100) based on the information/location on the offset/offset between the SS/PBCH block/(PBCH of the SS block) and the RMSI/RMSI).
Regarding Claim 11, Amuru discloses a method for transmitting (see page 9, paragraph 187, line 3; transmitting/transmission), by a base station (BS) (see page 9, paragraph 187; by a base station/BS 100), remaining minimum system information (RMSI) (see page 9, paragraph 187; remaining minimum system information (RMSI)/RMSI) in a wireless communication system (see Figure 2 and page 6, paragraph 109, lines 1-2; in a/a wireless communication system/wireless communication system), comprising: 
transmitting a synchronization signal (SS)/physical broadcast channel (PBCH) block to a user equipment (UE) (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; transmitting/receives a synchronization signal (SS)/physical broadcast channel (PBCH) block/(PBCH of the SS block) to a user equipment (UE)/UE 200); 
transmitting information on an offset between the SS/PBCH block and the RMSI to the UE (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; transmitting/receives information/location on an offset/offset between the SS/PBCH block/(PBCH of the SS block) and the RMSI/RMSI from the network/BS 100); and 
transmitting the RMSI to the UE based on the information on the offset between the SS/PBCH block and the RMSI (see Figure 2 and page 4, paragraph 73 and page 9, paragraph 187; transmitting/receives the RMSI/RMSI to the UE/(UE 200) based on the information/location on the offset/offset between the SS/PBCH block/(PBCH of the SS block) and the RMSI/RMSI).
Regarding Claim 16, Amuru discloses the method, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (see Figure 2 and page 6, paragraph 109, lines 1-3; wherein the UE/(UE 200) is in communication with at least one a network/BS 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuru in view of Xue et al (US 2020/0252934 A1) [provisional 62/543569, page 4], hereinafter Xue.

Regarding Claim 8, Although Amuru discloses the method as set forth above,
Amuru does not explicitly disclose “wherein the offset between the SS/PBCH block and the RMSI is an offset between a center frequency of the SS/PBCH block and a center frequency of the RMSI”.
However, Xue discloses the method, wherein the offset between the SS/PBCH block and the RMSI is an offset between a center frequency of the SS/PBCH block and a center frequency of the RMSI (see page 4, paragraphs 72-73 and page 6, paragraph 99; wherein the offset/(remaining parts less than 1 RB) between the SS/PBCH block/(SS block) and the RMSI/RMSI is an offset/(remaining parts less than 1 RB) between a center/center frequency/frequency of the SS/PBCH block/(SS block) and a center/center frequency/frequency of the RMSI/RMSI).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the offset between the SS/PBCH block and the RMSI is an offset between a center frequency of the SS/PBCH block and a center frequency of the RMSI” as taught by Xue in the system of Amuru to support flexible access for UEs with various bandwidths (see page 1, paragraph 6, lines 26-27 of Xue).

Allowable Subject Matter
Claims 2-6, 9 and 12-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson et al (US 2018/0337755 A1) discloses Techniques and Apparatuses for Reusing Remaining Minimum System Information Configuration Bits To Signal A Synchronization Signal Block Location.  See specifically, Figure 6 and paragraphs 7-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469